Title: From George Washington to Major General John Sullivan, 5–6 September 1778
From: Washington, George
To: Sullivan, John


          
            Dear Sir
            Head Quarters White plains 5[–6] Sepr 1778
          
          I have recd yours of the 31st ulto by Major Morris and of the 2d and 3d instants by
            Express. At the same time that the former relieved us from infinite anxiety upon your
            account, it served to convince—that the enemy felt the weight of their repulse, by their
            permitting you to pass the River without the least interruption. I sincerely
            congratulate you not only upon your safe retreat, but upon the success of our Arms upon
            the 29 Augt and I beg you will present my thanks to the Officers of all Ranks and to the
            troops for their gallant behaviour upon that day. I am exceedingly happy to find by
            yours of the 3d that harmony is again reestablished between our Army and our Allies. I
            have transmitted a Copy of your letter to Congress and
            I am certain it will afford them pleasure.
          I have been informed that you were obliged to draw all the Arms from the Magazine at
            Spring feild to put into the hands of the Militia. If
            this has been the case, I entreat you to make use of all possible means to have them
            returned, when the Militia are disbanded, and lodged again in the Magazine. A large
            Regiment arrived a few days ago from North Carolina, unarmed, and we have none to supply
              them. Besides this, there is a considerable
            deficiency in the other parts of the Army. I beg you will upon no account or pretence
            suffer them to turn their backs upon you, before they have delivered their Arms and
            other stores, for if they once carry them out of your sight, it wi⟨ll⟩ be impossible to
            recover them. 6th Sepr I have recd yours of the 4th respecting the complaints of
            Colo. Sherburnes & Colo. Webbs officers. Their circumstances are  similar to those of all the other 16 additional Battalions. What will
            be determined upon in regard to those Battalions I do not know, but I imagine the
            Committee for arranging the Army upon the new establishment, who are now sitting here,
            will have direction from Congress concerning them. As
            soon as they come to any resolution, that affects them, I will communicate it. I am
            &c.
        